DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on December 2, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boulton (U.S. Patent Application Publication # 2015/0131470 A1) in view of Lin et al. (hereinafter Lin) (U.S. Patent Application Publication # 2018/0152820 A1).
Regarding claims 1 and 10, Boulton teaches and discloses a method and positioning system for integrating machine learning positioning models, comprising: a device under test (DUT) (DUT, figure 2) configured to obtain current WI-FI fingerprint data of a current location; and a scalable backend subsystem configured to communicate with the DUT (figure 2; [0038]; [0040]; teaches a DUT configured to obtain AP fingerprinting location data), and including a database server (positioning server, figure 2) configured to store a configuration data and setting data (figure 2; [0040]; [0046]).
However, Boulton may not expressly disclose a database server configured to store a plurality of records of machine learning positioning model data and setting data defines a positioning inference path; at least one processing unit; a plurality of machine learning positioning service modules generated by the at least one processing unit executing the plurality of records of machine learning positioning model data, wherein the positioning inference path defines a fetching sequence of the plurality of machine learning positioning service modules, and the configuration data defines a deployment status of the plurality of machine learning positioning service modules; and a DUT service module, including a positioning inference module, wherein the positioning inference module is configured to receive the current WI-FI® fingerprint data, and sequentially input the current WI-FI fingerprint data to the plurality of machine learning positioning service modules according to the positioning inference path, to sequentially obtain a plurality of positioning inference results, and wherein the DUT service module integrates the plurality of positioning inference results to generate a positioning result, and uses the positioning result as the current position of the DUT.
Nonetheless, in the same field of endeavor, Lin teaches and suggests a database server (125, figure 1) configured to store a plurality of records of machine learning positioning model data, and setting data defines a positioning inference path ([0025]; [0026]; teaches a location service computing device/server storing a plurality of position data and inference device position); at least one processing unit (processor, figure 13); a plurality of machine learning positioning service modules (applications, figure 13) generated by the at least one processing unit executing the plurality of records of machine learning positioning model data, wherein the positioning inference path defines a fetching sequence of the plurality of machine learning positioning service modules, and the configuration data defines a deployment status of the plurality of machine learning positioning service modules ([0025]; [0031]; [0032]; [0037]; determining inference position based the records of position data); and 
a DUT service module, including a positioning inference module, wherein the positioning inference module is configured to receive the current WI-FI® fingerprint data, and sequentially input the current WI-FI fingerprint data to the plurality of machine learning positioning service modules according to the positioning inference path, to sequentially obtain a plurality of positioning inference results, and wherein the DUT service module integrates the plurality of positioning inference results to generate a positioning result, and uses the positioning result as the current position of the DUT ([0026]; [0031]; [0032]; [0037]; teaches receiving fingerprint data and using an algorithm to learn and determine the inference position result).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving fingerprint data and using an algorithm to learn and determine the inference position result as taught by Lin with the method and system as disclosed by Boulton for the purpose of providing improved position accuracy, as suggested by Lin.

Regarding claims 2 and 11, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose a deployment service module, including: a creation unit configured for the user to deploy a new machine learning positioning model, and store a configuration file related to the new machine learning positioning model to the database server; a reading unit configured to obtain the deployment status of the plurality of machine learning positioning service modules from the configuration data; an updating unit configured to update the plurality of machine learning positioning service modules based on the new machine learning positioning model, and update the configuration data with the configuration file; and a deletion unit configured for the user to delete the machine learning positioning service modules.
Nonetheless, Lin further teaches a deployment service module, including: a creation unit configured for the user to deploy a new machine learning positioning model, and store a configuration file related to the new machine learning positioning model to the database server; a reading unit configured to obtain the deployment status of the plurality of machine learning positioning service modules from the configuration data; an updating unit configured to update the plurality of machine learning positioning service modules based on the new machine learning positioning model, and update the configuration data with the configuration file; and a deletion unit configured for the user to delete the machine learning positioning service modules ([0026]; [0031]; [0032]; [0037]; [0070]; figure 13; teaches a computing device/system for determining inference position based the records of position data and utilizing the algorithm).

Regarding claims 3 and 12. The positioning system according to claim 2, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the management service module further includes a setting module configured for the user to set the positioning inference path based on the new machine learning positioning model and update the setting data.
Nonetheless, Lin further teaches wherein the management service module further includes a setting module configured for the user to set the positioning inference path based on the new machine learning positioning model and update the setting data ([0070]; figure 13).

Regarding claims 4 and 13, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the management service module further includes a signal detection module configured to determine whether or not at least one specific signal has appeared in the current WI-FI fingerprint data, so as to narrow the plurality of positioning inference results based on a specific range associated to the at least one specific signal.
Nonetheless, Lin further teaches wherein the management service module further includes a signal detection module configured to determine whether or not at least one specific signal has appeared in the current WI-FI fingerprint data, so as to narrow the plurality of positioning inference results based on a specific range associated to the at least one specific signal ([0026]; [0031]; [0032]; [0037]; teaches receiving fingerprint data and using an algorithm to learn and determine the inference position result).

Regarding claims 5 and 14, Boulton, as modified by Lin, further teaches and suggests wherein the user interface is configured for the user to upload the new machine learning positioning model to the web server (figure 3; [0047]; teaches a user interface to configure the system).

Regarding claims 6 and 15, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the plurality of machine learning positioning service modules respectively correspond to a plurality of application ranges, and the positioning inference path is planned according to the plurality of application ranges.
Nonetheless, Lin further teaches wherein the plurality of machine learning positioning service modules respectively correspond to a plurality of application ranges, and the positioning inference path is planned according to the plurality of application ranges ([0032]; [0052]; [0057]; teaches venue position information and of each floor).

Regarding claims 7 and 16, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the plurality of application ranges includes a plurality of buildings, a plurality of floors corresponding to each of the buildings, and a plurality of areas corresponding to each of the floors.
Nonetheless, Lin further teaches wherein the plurality of application ranges includes a plurality of buildings, a plurality of floors corresponding to each of the buildings, and a plurality of areas corresponding to each of the floors ([0032]; [0052]; [0057]; teaches venue position information and of each floor).

Regarding claims 8 and 17, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein each of the plurality of machine learning positioning service modules includes a trained machine learning positioning model, and has a higher accuracy for corresponding ones of the plurality of application ranges.
Nonetheless, Lin further teaches wherein each of the plurality of machine learning positioning service modules includes a trained machine learning positioning model, and has a higher accuracy for corresponding ones of the plurality of application ranges ([0032]; [0034]; [0052]; [0057]; teaches venue position information and of each floor to assess the most accurate position).

Regarding claims 9 and 18, Boulton, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein each of the plurality of machine learning positioning service modules includes an access point selection module configured to filter the current WI-FI fingerprint data according to a plurality of access point sensing ratios and input the filtered current WI-FI fingerprint data to the corresponding trained machine learning positioning model.
Nonetheless, Lin further teaches wherein each of the plurality of machine learning positioning service modules includes an access point selection module configured to filter the current WI-FI fingerprint data according to a plurality of access point sensing ratios and input the filtered current WI-FI fingerprint data to the corresponding trained machine learning positioning model ([0020]; [0026]; [0031]; [0032]; [0037]; teaches receiving fingerprint data and using an algorithm to learn and determine the inference position result).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 16, 2022